       Case: 1:19-cv-07524 Document #: 39 Filed: 06/10/20 Page 1 of 3 PageID #:305



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

                                                          )
  3DGS, LLC, a limited liability company,                 )
                                                          )
              Plaintiff,                                  )      Case No. 1:19-cv-07524
                                                          )
              v.                                          )      Judge Manish S. Shah
                                                          )
  CHAI TRUST COMPANY, LLC d/b/a                           )      Mag. Judge Young B. Kim
  EQUITY GROUP INVESTMENTS, a limited                     )
  liability company; PAR PACIFIC HOLDINGS,                )
  INC., a corporation; and PAR HAWAII                     )
  REFINING, LLC, a limited liability corporation;         )
  and DOES 1-100,                                         )
                                                          )
              Defendants.                                 )

                                 CHAI TRUST COMPANY, LLC’S
                           UNOPPOSED MOTION TO ENLARGE PAGE LIMIT

         Defendant Chai Trust Company, LLC (“Chai Trust”) respectfully submits this unopposed

motion requesting that the Court enlarge the page limit for Chai Trust’s forthcoming Memorandum

in Support of Its Motion to Dismiss Plaintiff’s Amended Complaint. In support of the unopposed

motion, Chai Trust states as follows:

         1.        On November 14, 2019, Plaintiff filed its original complaint. (Dkt. 1.)

         2.        On March 12, 2020, Chai Trust filed its opening brief in support of its motion to

dismiss Plaintiff’s original complaint. (Dkts. 28, 29.)

         3.        On May 8, 2020, Plaintiff filed an amended complaint. (Dkt. 35.)

         4.        On May 26, 2020, the Court entered an agreed briefing schedule, under which

Chai Trust’s forthcoming motion to dismiss the amended complaint is due June 11, 2020. (Dkt.

37.)
    Case: 1:19-cv-07524 Document #: 39 Filed: 06/10/20 Page 2 of 3 PageID #:306




         5.    Per Local Rule 7.1 and this Court’s standing order, briefs in support of a motion

to dismiss are limited to 15 pages in length.

         6.    Chai Trust requests an enlargement of its page limit for its brief to ensure an

adequate presentation of the issues to this Court and to address the five counts alleged in the

amended complaint. Chai Trust respectfully requests leave to file a brief that does not exceed 18

pages.

         7.    Counsel for Chai Trust has conferred with counsel for Plaintiff, and Plaintiff’s

counsel indicated that Plaintiff does not object to Chai Trust’s request.

         8.    Accordingly, Chai Trust respectfully requests that this Court enter an order

granting Chai Trust leave to file a Memorandum in Support of Its Motion to Dismiss Plaintiff’s

Amended Complaint that does not exceed 18 pages.



Dated: June 10, 2020                                    Respectfully submitted,

                                                        CHAI TRUST COMPANY, LLC

                                                        By: /s/ Andrew W. Vail
                                                               Andrew W. Vail
                                                               Philip B. Sailer
                                                               Jenner & Block LLP
                                                               353 N. Clark Street
                                                               Chicago, IL 60654-3456
                                                               avail@jenner.com
                                                               psailer@jenner.com
                                                               Telephone: 312-840-8688
                                                               Facsimile: 312-527-0484




                                                 2
    Case: 1:19-cv-07524 Document #: 39 Filed: 06/10/20 Page 3 of 3 PageID #:307




                                CERTIFICATE OF SERVICE

       Pursuant to Federal Rule of Civil Procedure 5 and Northern District of Illinois Local Rule

5.5, the undersigned, an attorney of record in this case, hereby certifies that on June 10, 2020, a

true and correct copy of Chai Trust Company, LLC’s Unopposed Motion to Enlarge Page

Limit was filed electronically by CM/ECF, which caused notice to be sent to all counsel of record.

Dated: June 10, 2020

                                                         Respectfully submitted,

                                                         CHAI TRUST COMPANY, LLC
                                                         By: /s/ Andrew W. Vail
                                                                Andrew W. Vail
                                                                Philip B. Sailer
                                                                Jenner & Block LLP
                                                                353 N. Clark Street
                                                                Chicago, IL 60654-3456
                                                                avail@jenner.com
                                                                psailer@jenner.com
                                                                Telephone: 312-840-8688
                                                                Facsimile: 312-527-0484




                                                3
